IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: RELOCATION OF                         :   NO. 453
 MAGISTERIAL DISTRICT 31-1-02                 :
 WITHIN THE THIRTY-FIRST JUDICIAL             :   MAGISTERIAL RULES DOCKET
 DISTRICT OF THE COMMONWEALTH                 :
 OF PENNSYLVANIA



                                            ORDER



PER CURIAM

      AND NOW, this 1st day of March, 2021, upon consideration of the Petition for

Relocation of Magisterial District Court 31-1-02 within the Thirty-first Judicial District

(Lehigh County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the relocation of the office of Magisterial

District 31-1-02 to the Old Lehigh County Courthouse, 501 West Hamilton Avenue,

Allentown Pennsylvania, which is outside of the boundaries of Magisterial District 31-1-

02, is granted. The relocation may occur at the discretion of the President Judge pursuant

to the renovation of the building and to enable appropriate notice to be provided.